Citation Nr: 0734458	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a skin condition, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The Board notes that a number of informal claims have been 
raised by the veteran.  In a November 2004 letter the veteran 
raises an issue with his gall bladder, anxiety, and an 
earlier effective date for diabetes.  In a March 2005 VA Form 
21-4138 the veteran raises the issues of an eye condition, 
PTSD, a kidney condition, a liver condition, and 
diverticulitis.  It appears that some of these claims have 
been preliminarily acknowledged by the RO, but others have 
not yet been addressed.  These issues are referred to the RO 
for any and all appropriate action.  

The Board further notes that the issue of leg numbness is no 
longer on appeal as a March 2005 decision by the RO granted 
service connection for peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity.  Moreover, in April 2005 the veteran submitted a 
letter withdrawing this issue from his appeal.  38 C.F.R. § 
20.204  As such, the only issues currently pending before the 
Board are the veteran's claims for service connection for 
heart disease, hypertension, and a skin condition.

The issues of service connection for hypertension and a skin 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's heart disease has been shown to be causally 
related to his service-connected diabetes mellitus.  
CONCLUSION OF LAW

The criteria for service connection for heart disease have 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for heart disease; a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran seeks service connection for heart disease, to 
include as secondary to his service-connected diabetes 
mellitus.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that service connection is warranted because 
the evidence shows both a current diagnosis and a positive 
link between heart disease and the veteran's service-
connected diabetes.  In an October 2005 VA examination the 
veteran was diagnosed with coronary artery disease.  The 
examiner found, "[t]he heart condition is at least as likely 
as not a complication of diabetes because the onset of the 
condition is deemed to be a complication of the diabetes in 
relation to the diabetes onset."  In a December 2004 VA 
examination, performed by a different VA examiner, the 
veteran was diagnosed with arteriosclerotic heart disease and 
the examiner found, "[t]he heart condition is a complication 
of diabetes because of the history of CABG and the abnormal 
EKG."  The only nexus opinion to the contrary is a November 
2002 report indicating the veteran then had no current 
complications directly due to his diabetes mellitus, signed 
by the veteran's treating physician at the time.  However, 
this report is essentially a form with checked boxes; it does 
not contain any explanations, medical information, or testing 
upon which the conclusions were based, and it is also more 
dated than the current VA examinations.  As such, and because 
the preponderance of the evidence is in the veteran's favor, 
service connection is warranted for the veteran's heart 
disease.


ORDER

Service connection for heart disease is granted.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
mailed VCAA notice in June 2005 with regard to his claim for 
service connection for hypertension.  This notice informed 
him that new and material evidence is required to reopen the 
claim, and provided discussion in this regard.  However, new 
and material evidence is not required for this claim.  The 
veteran perfected a timely appeal of the January 2003 rating 
decision that denied him service connection for hypertension.  
Accordingly, the veteran is entitled to corrective and 
accurate notice for this claim.  Additionally, during the 
pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Complaint notice is required in this regard as well.  

The Board also notes that the claims file contains a number 
of additional items of evidence since the issuance of the 
most recent supplemental statement of the case. That evidence 
was not accompanied by a waiver of the veteran's right to 
have that evidence reviewed in the first instance by the RO.

An SSOC will be furnished to the appellant and his or her 
representative if additional pertinent evidence is received 
that has not been considered in the Statement of the Case or 
a prior SSOC.  See 38 C.F.R. § 19.31 (2007). When evidence is 
received prior to the transfer of a case to the Board an SSOC 
must be furnished to the appellant, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal. 38 C.F.R. § 19.37(a) (2007). In this 
case, the evidence is not duplicative of evidence already 
associated with the claims file, and it is relevant to the 
issues on appeal. Therefore, the case will be returned to the 
RO for consideration of the additional evidence and the 
issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), for his service 
connection claim for hypertension that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
service connection claim.

Also, provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
purpose of affording the veteran a 
hypertension examination.  The examiner 
is requested to review the evidence 
contained in the claims file.  The 
examiner should also offer an opinion as 
to whether any of the veteran's service 
connected disabilities, including heart 
disease, caused or aggravated his 
hypertension.  A complete rationale 
should be provided for all opinions 
offered.  The claims file should be 
provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report that the appellant's medical 
records were reviewed.  

3.  The RO should review the additional 
evidence that was received at the Board 
subsequent to the most recent 
supplemental statement of the case in 
October 2004. If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


